DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to Amendment and Response filed on 12/23/2020.
Claims 1-17 remain pending in this application. Claim 1 has been amended. Claim 1 is an independent claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more inspection components configured to apply non-destructive testing (NDT) inspection …”, “an interactive component configured to handle interactions with a user of the system”, “a communication component configured to setup a connection …” and “an input component configured to receive input …” in claims 1, 6, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

As per Applicant’s specifications:
the one or more inspection components are being interpreted to cover any component of an apparatus, a machine, and/or a setup configured for performing or facilitating non-destructive testing (NDT) inspection of articles as described on pp. 6-7, paragraph [0018] of the specifications
the interactive component is being interpreted to cover a display and/or any other available input/output (I/0) devices within a controller and/or the NDT setup as described on p. 13, paragraph [0050] of the specifications with respect to fig. 1. (Examiner notes that in view of Applicant’s specifications, the interactive component can be interpreted as a combination of a display and available input/output devices.)
the communication component is being interpreted to cover a network interface including hardware, firmware, and/or software to connect the controller system to a communications network such as the Internet as described on p. 16, paragraph [0062] of the specifications with respect to fig. 2
the input component is being interpreted to cover an input interface including hardware, firmware, and/or software to connect one or more user interface devices to the processor and one or more user interface devices coupled to the input interface including one or more of a keyboard, a keypad, a physical button, a mouse, a trackball, a pointing device, an optical media drive, a multi-touch touch screen, a gesture recognition interface, and/or any other type or combination of types of input device(s) as described on p. 16, paragraphs [0063]-[0064] of the specifications with respect to fig. 2.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Domke et al., US PGPUB 2014/0185913 A1 (hereinafter as Domke) in view of Ford et al., US PGPUB 2015/0113487 A1 (hereinafter as Ford).

Regarding independent claim 1, Domke teaches a system for use in non-destructive testing (NDT) [see title and fig. 9], the system comprising: 
one or more inspection components configured to apply non-destructive testing (NDT) inspection to an article [note NDT inspection device in the abstract; see also the examples given in [0029], lines 2-6 including a variety of devices used for performing non-destructive testing (NDT) inspection of articles; see fig. 1, device 12 and [0032]]; 
an interactive component configured to handle interactions with a user of the system during the non-destructive testing (NDT) inspection [note in [0073], lines 6-7 the display of the inspected instrument; see also the exemplary screen 135 of the borescope 14 as shown in fig. 3; see also input device 324 shown in fig. 9 and described in [0070], last 7 lines; Examiner notes that in view of Applicant’s specifications, as indicated in the Claim Interpretation Section above, the interactive component can be interpreted as a combination of a display and available input/output devices]; and 
one or more circuits [note circuitry shown in fig. 9 including processor 320 and other hardware] configured to: 
select based on search criteria associated with the non-destructive testing (NDT) inspection and/or the article, a corresponding technical sheet, wherein the technical sheet comprises information relating to performing the non-destructive testing (NDT) inspection on the article [see fig. 7, steps 204 and 206 and the description in [0066], lines 1-8 indicating an identity based query and in [0064], lines 22-24 indicating returning data relating to the article being inspected; note in [0064], lines 26-28 indicating reference materials and historical inspection data; note also in [0073], lines 1-4 that the reference data includes reference manuals, service bulletins, or training and instructional materials, all of which may be interpreted as technical sheets comprising information relating to the article and the NDT inspection; see also [0080], lines 4-6]; note also in [0073], last 5 lines that a selection based on a particular time frame may be made as well]; and 
again see [0073], lines 1-7 indicating providing the reference data on the display of the inspection instrument during the inspection process]. 

Domke does not explicitly teach updating or modifying the selected technical sheet based on information provided by the user during performance of the non-destructive testing (NDT) inspection on the article.

Ford teaches updating or modifying a selected technical sheet based on information provided by a user related to an article [see e.g. [0036] and especially note the update to datasheet 120 to reflect a new value; see fig. 2 showing the datasheet; see also [0034] clearly indicating information provided by a user; note the datasheet is associated with a device as per [0003]; see also [0033]].

It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to modify Domke’s non-destructive testing (NDT) system that displays a selected technical sheet and handles user interactions during the non-destructive testing (NDT) inspection by further including the capability of updating the technical sheet based on user input, as taught by Ford. The motivation for this obvious combination of teachings would be to facilitate receiving real-time changes from the user and incorporating them within the inspection duration, which would establish an up-to-date record of interactions.

Regarding claim 2, the rejection of claim 1 is incorporated. 
Ford further teaches storing one or more technical sheets and/or preprogramed data for use in generating technical sheets [see e.g. [0012], line 11 indicating storing datasheets; see also [0005], lines10-11 indicating a template which is preprogrammed data used to generate technical sheets; note the storage system22B in fig. 1].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to Domke’s system by further specifying storing one or more technical sheets and/or preprogramed data for use in generating, as per the teachings of Ford. The motivation for this obvious combination of teachings would be to enable reusing them, as in the case of the datasheet templates taught by Ford.

Regarding claim 3, the rejection of claim 2 is incorporated. Ford further teaches generating at least a portion of a certain technical sheet based on the one or more stored technical sheets and/or the preprogramed data used in generating technical sheets [see e.g. [0034], lines 1-4 describing generating datasheets based on templates].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to apply the generation of the datasheet based on templates as taught by Ford to the selected technical sheet in Domke’s system. Refer to the rejections of claims 1 and 2 for motivations to combine Domke and Ford.

Regarding claim 4, the rejection of claim 2 is incorporated. Ford further teaches updating at least one of the one or more stored technical sheets and/or the preprogramed data used in generating technical sheets [see e.g. [0033], lines 6-end describing updating templates by receiving user changes to create user-customized templates].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke and Ford before the effective filing date of the claimed invention to apply the update of the preprogrammed data used in generating technical sheets, as taught by Ford. The motivation for this obvious combination of teachings would be to enable customizing technical sheets based on different needs, as in the case of user-customized templates taught by Ford.

Regarding claim 5, the rejection of claim 1 is incorporated. Domke further teaches that the one or more circuits are configured to obtain at least a portion of the technical sheet from a remote system [again see [0066] and note obtaining data from a data repository 270 via cloud-computing services; see also fig. 8].


Regarding claim 6, the rejection of claim 5 is incorporated. Domke further teaches a communication component configured to setup a connection with the remote system [see communications circuitry 322 described in [0070] and shown in fig. 9].


Regarding claim 7, the rejection of claim 1 is incorporated. Domke further teaches that the interactive component is configured as a human machine interface (HMI)-based device [again note in [0073], lines 6-7 the display of the inspected instrument; see also input device 324 shown in fig. 9 and described in [0070], last 7 lines; again refer to the note about the interactive component in the rejection of claim 1].


Regarding claim 8, the rejection of claim 1 is incorporated. Domke further teaches that the interactive component comprises a visual output device [again note in [0073], lines 6-7 the display of the inspected instrument; see also the exemplary screen 135 of the borescope 14 as shown in fig. 3].


Regarding claim 9, the rejection of claim 8 is incorporated. Domke further teaches that the visual output device comprises a display or a screen [again note in [0073], lines 6-7 the display of the inspected instrument; see also the exemplary screen 135 of the borescope 14 as shown in fig. 3].


Regarding claim 10, the rejection of claim 8 is incorporated. Domke further teaches that the one or more circuits are configured to generate a visual representation of the selected technical sheet, for presentation via the visual output device [again see [0073], lines 1-7 indicating providing the reference data on the display of the inspection instrument].

Regarding claim 11, the rejection of claim 10 is incorporated. Domke further teaches that the one or more circuits are configured to provide the selected technical sheet visually to the user of the system via the visual output device [again see [0073], lines 1-7 indicating providing the reference data on the display of the inspection instrument during the inspection process].


Regarding claim 12, the rejection of claim 1 is incorporated. Domke further teaches an input component configured to receive input from the user of the system during the non-destructive testing (NDT) inspection [again see input device 324 shown in fig. 9 and described in [0070], last 7 lines]. Again Examiner notes that in view of Applicant’s specifications, as indicated in the Claim Interpretation Section above, the interactive component can be interpreted as a combination of a display and an input component in addition to output devices as well. 

Regarding claim 13, the rejection of claim 12 is incorporated. Domke further teaches that the one or more circuits are configured to select the technical sheet based on user input received via the input component [note that the input received via the input component comprises identification information as indicated in [0070], line 17 and that the selected reference data (including the selected technical sheet) is based upon the obtained object identification information as per fig. 7, steps 202-206; see also [0071]].


Regarding claim 14, the rejection of claim 12 is incorporated. Domke further teaches that the one or more circuits are configured to handle user input received via the input component, the user input relating to the selected technical sheet and/or information provided via the selected technical sheet [again note that the input received via the input component comprises identification information as indicated in [0070], line 17 and that the selected reference data is based upon the obtained object identification information as per fig. 7, steps 202-206; see also [0071]. Thus the user input relates to the selected reference data (including the selected technical sheet)].

Regarding claim 15, the rejection of claim 1 is incorporated. Domke further teaches that the one or more circuits are configured to set one or more parameters associated with at least one of the one or more inspection components based on the selected technical sheet [see [0069], especially lines 7-13; note configuring settings of the inspection instrument based upon data obtained from the configuration settings repository 314; again see fig. 9; see also fig. 10, step 370; note that the received data comprising the configuration settings and the reference data (including selected technical sheets) are both based on object identification data (see also fig. 7) and therefore they both correspond to each other].


Regarding claim 16, the rejection of claim 1 is incorporated. Domke’s embodiment used for the rejection of claim 1 does not teach that the one or more inspection components are configured for performing magnetic particle inspection (MPI)-based inspections. 
Domke, however, teaches an alternative NDT system that performs magnetic particle inspection (MPI)-based inspection [see [0004], lines 16-17].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke before the effective filing date of the claimed invention to modify the system taught by Domke by explicitly specifying one or more inspection components configured for performing magnetic particle inspection (MPI)-based inspections. The motivation for this obvious combination would be to enable a variety of NDT testing forms that may be used to detect different undesired equipment conditions in a variety of materials.

Regarding claim 17, the rejection of claim 1 is incorporated. Domke’s embodiment used for the rejection of claim 1 does not teach that the one or more inspection components are configured for performing liquid penetrant inspection (LPI)-based inspections. 
Domke, however, teaches an alternative NDT system that performs liquid penetrant inspection (LPI)-based inspection [see [0004], lines 16-17; Examiner notes that liquid penetrant inspection and penetrant testing are interchangeably used in the art].
It would have been obvious to one of ordinary skill in the art having the teachings of Domke before the effective filing date of the claimed invention to modify the system taught by Domke by explicitly specifying one or more inspection components configured for performing liquid penetrant inspection (LPI)-based inspections. The motivation for this obvious combination would be to enable a variety of NDT testing forms that may be used to detect different undesired equipment conditions in a variety of materials.


Response to Arguments
Applicant’s amendments with respect to the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  Accordingly, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been respectfully withdrawn. 

Applicant’s prior art arguments with respect to the claims have been fully considered, but are rendered moot because the new grounds of rejection presented above are based on obviousness for the entire claim set;  the combination of prior art  has not been challenged or 


Conclusion
The following prior art made of record in attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

US 8059882 B2
Apparatus and method for capturing information during asset inspections in a processing or other environment
Amidi; Soroush
US 7770113 B1
System and method for dynamically generating a configuration datasheet
Anderson; Douglas H. et al.
US 9217999 B2
Systems and methods for analyzing data in a non-destructive testing system
Domke; Michael Christopher et al.
US 20080300748 A1
GPS enabled datalogging system for a non-destructive inspection instrument
Drummy; Michael et al.
US 8255170 B2
Remote nondestructive inspection systems and methods
Kollgaard; Jeffrey R. et al.
US 20090307628 A1
Non-destructive examination data visualization and analysis
Metala; Michael J. et al.
US 8108168 B2
Managing non-destructive evaluation data
Sharp; Thomas D. et al.

Automated inspection protocol for composite components
Shirkhodaie; Amir Houshang et al.
US 10484438 B2
Systems and methods for collaborating in a non-destructive testing system
Soorianarayanan; Sekhar et al.
US 9535809 B2
Systems and methods for implementing data analysis workflows in a non-destructive testing system
Soorianarayanan; Sekhar et al.
US 20180211447 A1
Methods and systems for using a virtual or augmented reality display to perform industrial maintenance
SPAYD; Randall



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA S AYAD/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145